Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a prison facility riot involving approximately 300 inmates, petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from taking any action which is intended to result in a facility takeover. We reject petitioner’s contention that the determination of guilt is not supported by substantial evidence. Among the evidence introduced at petitioner’s disciplinary hearing was the detailed misbehavior report stating that petitioner was observed inciting other inmates to continue their takeover of the facility yard by yelling “Attica, Attica”. The misbehavior report, together with the corroborative testimony of the correction officer who authored the report and witnessed petitioner’s conduct, constitute substantial evidence of petitioner’s guilt (see, Matter of Garrastequi v Goord, 252 AD2d 638; Matter of Calligros v Great Meadow Correctional Facility, 246 AD2d 700). Therefore, we find no reason to disturb the administrative determination.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.